                                                        1
                                                            Sean K. Claggett, Esq.
                                                        2   Nevada Bar No. 008407
                                                            Jennifer Morales, Esq.
                                                        3
                                                            Nevada Bar No. 008829
                                                        4   Shannon L. Wise, Esq.
                                                            Nevada Bar No. 014509
                                                        5   CLAGGETT & SYKES LAW FIRM
                                                            4101 Meadows Lane, Suite 100
                                                        6   Las Vegas, Nevada 89107
                                                            (702) 655-2346 – Telephone
                                                        7
                                                            (702) 655-3763 – Facsimile
                                                        8   sclaggett@claggettlaw.com
                                                            jmorales@claggettlaw.com
                                                        9   swise@claggettlaw.com
                                                            Attorneys for Plaintiff, Thomas Riles
                                                       10
                                                                                           UNITED STATES DISTRCT COURT
CLAGGETT & SYKES LAW FIRM




                                                       11
                                                                                                    DISTRICT OF NEVADA
                     702-655-2346 • Fax 702-655-3763




                                                       12
                      4101 Meadows Lane, Suite 100
                         Las Vegas, Nevada 89107




                                                            THOMAS RILES, an Individual,
                                                       13

                                                       14                         Plaintiff,                   CASE NO.: 2-18-cv-02307-JCM-VCF
                                                            v.
                                                       15
                                                            TREASURE ISLAND, LLC d/b/a TREASURE STIPULATION AND ORDER TO AMEND
                                                       16   ISLAND, a Nevada Limited Liability Company; COMPLAINT
                                                            BOTTLING GROUP, LLC d/b/a PEPSI
                                                       17   BEVERAGES COMPANY, a Delaware Limited
                                                       18   Liability Company; DOE PEPSI EMPLOYEE I,
                                                            and Individual; DOES I-X; and ROE BUSINESS
                                                       19   ENTITIES XI-XX, inclusive.

                                                       20                         Defendants.
                                                       21   _______________________________________
                                                       22   TREASURE ISLAND, LLC d/b/a
                                                            TREASURE ISLAND, a Nevada Limited
                                                       23   Liability Company,

                                                       24                         Cross-Claimant,
                                                       25
                                                            vs.
                                                       26
                                                            BOTTLING GROUP, LLC d/b/a PEPSI
                                                       27   BEVERAGES COMPANY, a Delaware Limited
                                                            Liability Company; DOES I-X, inclusive; and
                                                       28   ROE BUSINESS ENTITIES I-X, inclusive,

                                                                                                         Page 1 of 4
                                                        1
                                                                               Cross-Defendants.
                                                        2   _______________________________________
                                                        3   TREASURE ISLAND, LLC d/b/a
                                                            TREASURE ISLAND, a Nevada Limited
                                                        4   Liability Company,

                                                        5                        Third-Party Plaintiff,
                                                        6   vs.
                                                        7
                                                            NEW BERN TRANSPORT CORPORATION,
                                                        8   A Delaware Corporation; DOES I-X, inclusive;
                                                            and ROE BUSINESS ENTITIES I-X, inclusive.
                                                        9
                                                                              Third-Party Defendants.
                                                       10   _______________________________________
CLAGGETT & SYKES LAW FIRM




                                                       11          Plaintiff, THOMAS RILES, by and through his counsel of record, CLAGGETT & SYKES
                     702-655-2346 • Fax 702-655-3763




                                                       12
                      4101 Meadows Lane, Suite 100




                                                            LAW FIRM; and Defendant, TREASURE ISLAND, LLC d/b/a TREASURE ISLAND, by and
                         Las Vegas, Nevada 89107




                                                       13   through its counsel of record KRAVITZ, SCHNITZER, & JOHNSON, CHTD.; Defendant
                                                       14   BOTTLING GROUP, LLC d/b/a PEPSI BEVERAGES COMPANY, by and through its counsel of
                                                       15   record HARPER SELIM, and Defendant NEW BERN TRANSPORT CORPORATION, by and
                                                       16   through its counsel of record HARPER SELIM, hereby stipulate as follows:
                                                       17          The parties stipulate to allow Plaintiff to Amend his Complaint to substitute NEW BERN
                                                       18   TRANSPORT CORPORATION in place of a Roe Business Entity.
                                                       19          The parties further stipulate to allow Defendant TREASURE ISLAND, LLC d/b/a
                                                       20   TREASURE ISLAND to amend its cross claim to name Defendant NEW BERN TRANSPORT
                                                       21   CORPORATION.
                                                       22   ///
                                                       23   ///
                                                       24   ///
                                                       25   ///
                                                       26

                                                       27

                                                       28

                                                                                                          Page 2 of 4
                                                        1
                                                                                                            CASE NAME: Riles v. Treasure Island, LLC, et al
                                                        2                                                      CASE NUMBER: 2-18-cv-02307-JCM-VCF
                                                        3          A proposed Amended Complaint is attached hereto as Ex. “1.”

                                                        4   IT IS SO STIPULATED.

                                                        5
                                                            DATED this 4th day of March , 2019.              DATED this 4th day of March, 2019.
                                                        6   CLAGGETT & SYKES LAW FIRM                        HARPER SELIM
                                                        7
                                                             /s/ Sean K. Claggett                             /s/ James E. Harper
                                                        8   ________________________________                 ________________________________
                                                            Sean K. Claggett, Esq.                           James E. Harper, Esq.
                                                        9   Nevada Bar No. 008407                            Nevada Bar No. 9822
                                                            Jennifer Morales, Esq.                           1707 Village Center Circle, Suite 140
                                                       10   Nevada Bar No. 008829                            Las Vegas, Nevada 89134
                                                            Shannon L. Wise, Esq.                            Attorneys for Defendant Bottling Group, LLC
CLAGGETT & SYKES LAW FIRM




                                                       11
                                                            Nevada Bar No. 014509                            d/b/a Pepsi Beverages Company and New Bern
                     702-655-2346 • Fax 702-655-3763




                                                       12   4101 Meadows Lane, Suite 100                     Transport Corporation
                      4101 Meadows Lane, Suite 100




                                                            Las Vegas, Nevada 89107
                         Las Vegas, Nevada 89107




                                                       13   Attorneys for Plaintiff, Thomas Riles
                                                       14
                                                            DATED this 4th day of March, 2019.
                                                       15   KRAVITZ, SCHNITZER & JOHNSON, CHTD.

                                                       16    /s/ Adam J. Wax
                                                            ________________________________
                                                       17   Martin J. Kravitz, Esq.
                                                            Nevada Bar No. 83
                                                       18
                                                            Adam J. Wax, Esq.
                                                       19   Nevada Bar No. 12126
                                                            8985 . Eastern Avenue, Suite 200
                                                       20   Las Vegas, Nevada 89123
                                                            Attorneys for Defendant, Treasure Island, LLC
                                                       21   d/b/a Treasure Island
                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28

                                                                                                      Page 3 of 4
                                                        1
                                                                                                            CASE NAME: Riles v. Treasure Island, LLC, et al
                                                        2                                                      CASE NUMBER: 2-18-cv-02307-JCM-VCF
                                                        3                                               ORDER

                                                        4         Based upon the above stipulation of the parties, and good cause appearing:

                                                        5         IT IS HEREBY ORDERED that Plaintiff be allowed to Amend his Complaint to substitute

                                                        6   NEW BERN TRANSPORT CORPORATION in place of a Roe Business Entity.

                                                        7         IT IS FURTHER ORDERED that Defendant TREASURE ISLAND, LLC d/b/a

                                                        8   TREASURE ISLAND be allowed to amend its cross claim to name Defendant NEW BERN

                                                        9   TRANSPORT CORPORATION.

                                                       10         IT IS FURTHER ORDERED that Plaintiff be allowed to file his proposed Amended
CLAGGETT & SYKES LAW FIRM




                                                       11   Complaint.
                     702-655-2346 • Fax 702-655-3763




                                                       12         DATED this 4th day of March, 2019.
                      4101 Meadows Lane, Suite 100
                         Las Vegas, Nevada 89107




                                                       13

                                                       14                                              ______________________________________
                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                       15
                                                            Submitted by:
                                                       16   CLAGGETT & SYKES LAW FIRM
                                                       17   /s/ Sean K. Claggett
                                                       18   _________________________________
                                                            Sean K. Claggett, Esq.
                                                       19   Nevada Bar No. 008407
                                                            Jennifer Morales, Esq.
                                                       20   Nevada Bar No. 008829
                                                            Shannon L. Wise, Esq.
                                                       21   Nevada Bar No. 014509
                                                       22   CLAGGETT & SYKES LAW FIRM
                                                            4101 Meadows Lane, Suite 100
                                                       23   Las Vegas, Nevada 89107
                                                            Attorneys for Plaintiff, Thomas Riles
                                                       24

                                                       25

                                                       26

                                                       27

                                                       28

                                                                                                       Page 4 of 4
